OláRk, C. J.,
concurs in dissenting opinion of MR. Justice Waleer, and adds:
The object of the statute is to protect debtors from oppression by imposing the penalty of the loss of all interest when usury is charged. The statute contains no exemption, and when the creditor has exacted a mort*240gage or other security tbe debtor needs the protection of the statute more acutely than when there is no mortgage. The statute should be construed according to its intent.
If the legislative intent is to exempt from the statute a creditor who has obtained a mortgage, the General Assembly should add a provision: “But when the creditor has obtained a mortgage or other security he shall be exempted from the penalty of the forfeiture of all interest upon payment of legal interest.”
If, however, the legislative intent is that there shall be no discrimination in favor of a creditor whose loan at usurious interest has been secured by mortgage or otherwise, then the General Assembly should add to the statute the following provision: “The penalty herein provided of the forfeiture of all interest when usury is charged shall apply whether the creditor has secured the debt by mortgage or not.”
Two members of the Court have repeatedly held that the latter is the legislative intent of the statute, which contains no exemption in favor of mortgages, Owen v. Wright, 161 N. C., 133; also, Churchill v. Turnage, 122 N. C., 426, and other cases; while three members have held to the contrary. An act of the General Assembly should determine the true legislative intent in this regard.